EXHIBIT 10.1
 

 

 acco brands logo [acco-logo.jpg]
ACCO BRANDS CORPORATION
300 Tower Parkway
Lincolnshire, Illinois 60069-3640
Tel  847.541.9500
Fax  847.478.0073
accobrands.com

 
 
September 29, 2008
 
Mr. Dennis L. Chandler
304 Shoreline Court
Glencoe, IL 60022




Dear Denny:
 
The purpose of this letter agreement and general release (the “Letter
Agreement”) is to set forth the terms of your separation from employment with
ACCO Brands Corporation, its subsidiaries and/or affiliates (collectively
“ACCO”) and to outline the benefits being offered to you under the ACCO Brands
Corporation Executive Severance Plan (the “Severance Plan”) (a copy of which has
been provided to you with this Letter Agreement) and to outline some additional
equity vesting, both of which are being offered in exchange for your general
release of claims.  Your employment will end on September 30, 2008 (the
“Termination Date”).
 
 
1.
Severance Benefits.

 
(a)           You will be paid severance in the aggregate amount of $1,106,000,
which represents (i) $110,000, plus (ii) the sum of 21 months of your base
salary as in effect on your Termination Date ($415,000 base salary x 21 months =
$726,250) plus your annual target bonus for 2008 ($269,750).  The initial amount
of $110,000 will be paid to you on the later of (x) ACCO’s last regular payroll
date in October 2008 or (y) the first payroll date following the date on which
the general release in Paragraph 3 becomes irrevocable.  The remainder of your
severance will commence on the first payroll date following the date on which
the general release in Paragraph 3 below becomes irrevocable and shall continue
in substantially equal payments in accordance with ACCO’s regular payroll
schedule for 21 months from your Termination Date, ending on the last payroll
date in June 2010.  Your first severance payment in this stream of payments will
be based on the number of payroll periods from October 1, 2008 through the
payroll date on which severance benefits actually commence.  Each severance
payment provided pursuant to this paragraph is intended to be a series of
separate payments such that each payment paid on or before March 15, 2009 is
exempt from Internal Revenue Code Section 409A pursuant to the short-term
deferral rules under Treasury Regulation Section 1.409A-1(b)(4).  Any payments
otherwise scheduled to be made after March 15, 2009 and before April 1, 2009
shall be delayed and paid in April 2009 with any other regularly scheduled
severance payment.  If you were to die prior to receiving all of your severance
benefits, the balance of those payments would be paid in a single lump sum to
your estate as soon as administratively practicable following the date of your
death.
 
(b)           Medical, dental and vision coverage will continue at active
employee rates through June 30, 2010.  To the extent that the period during
which the continued provision of medical, dental and vision benefits extends
beyond the applicable COBRA continuation period, the following shall apply: (i)
the premiums for such continued coverage shall be paid on a monthly basis; (ii)
any amounts paid to or on your behalf as reimbursement for such expenses
 
 

--------------------------------------------------------------------------------

Dennis L. Chandler
September 29, 2008
Page 2
 
shall be paid on or before the last day of the year following the year in which
such expense was incurred; (iii) any amounts paid to or on your behalf as
reimbursement for such expenses during one year will not affect your eligibility
for amounts paid to or on your behalf as reimbursement for such expenses during
any other year; and (iv) the right to continued coverage beyond the applicable
COBRA continuation period is not subject to liquidation or exchange for another
benefit.  This paragraph shall be administered and interpreted consistent with
Treasury Regulation Section 1.409A-3(i)(1)(iv). After June 30, 2010, the
continuation coverage period under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) will start, and you may continue such
coverage at standard COBRA rates.  If, prior to June 30, 2010, you accept
employment with a new employer, any medical, dental and vision benefits provided
under ACCO’s plans at active employee rates pursuant to the Severance Plan will
be discontinued when you become eligible for coverage under the new employer’s
plans.  Coverage may be continued at standard COBRA rates only in accordance
with the COBRA provisions of ACCO’s medical, dental and vision plans.  You must
notify the ACCO’s Corporate Human Resources Benefits Department in writing when
you obtain coverage under a new employer’s plans.  If you were to die prior to
June 30, 2010 and prior to becoming eligible for healthcare coverage under a new
employer’s plans, your eligible dependents’ medical, dental and vision coverage
will continue at active employee rates for eligible dependents through June 30,
2010 and thereafter the continuation coverage period under COBRA will start and
your eligible dependents may continue such coverage at standard COBRA rates.
 
(c)           You are entitled to receive outplacement assistance through
Kensington International for a value of $30,000.  Only those outplacement
services incurred before the end of 2010 will be reimbursed under the Severance
Plan.
 
(d)           All other employee benefit plans terminate on your Termination
Date.  Your nine accrued but unpaid vacation days shall be paid to you on or
before ACCO’s last regular payroll date in October 2008 and your incurred but
unreimbursed expenses shall be paid within thirty days following your submission
of the requisite expense reports.  Severance payments will not be considered
eligible earnings under ACCO’s pension and 401(k) plans, and the period of
severance will not count towards credited service and vesting service under
ACCO’s pension and 401(k) plans.  ACCO will not contest your application for
unemployment benefits.
 
 
2.
Equity Awards.

 
(a)           ACCO will cause the 21,000 Restricted Stock Units granted to you
on December 7, 2005 to vest and be converted into shares of ACCO’s common stock
as of December 7, 2008 and without the requirement that you be an employee of
ACCO on that date. Those shares will be distributed to you in accordance with
applicable award agreement and plan documents.
 
(b)           All other equity awards will be administered in accordance with
their terms.
 
 

--------------------------------------------------------------------------------

Dennis L. Chandler
September 29, 2008
Page 3
 
 
3.
Your General Release of Claims.

 
(a)           In consideration of the foregoing compensation and benefits under
this Letter Agreement and the Severance Plan described in Paragraph 1 above and
the Restricted Stock Unit vesting described in Paragraph 2(a) above, the
adequacy of which is hereby acknowledged, you, on your own behalf and on behalf
of your heirs, executors, administrators, successors, representatives and
assigns, do herein unconditionally release, waive, and fully discharge ACCO
Brands Corporation and its subsidiaries (including successors and assigns
thereof) (collectively, the “Company”), and all of their respective past,
present and future employees, officers, directors, agents, affiliates, parents,
predecessors, administrators, representatives, attorneys, and shareholders from
any and all legal claims, liabilities, suits, causes of action (whether before a
court or an administrative agency), damages, costs, attorneys’ fees, interest,
injuries, expenses, debts, or demands of any nature whatsoever, known or
unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
your employment with and separation from Company or based on any other alleged
act or omission by or on behalf of Company prior to your signing this general
release other than claims to enforce this Letter Agreement, your rights under
the Severance Plan or terms of any employee pension or welfare benefit
plan.  Without limiting the generality of the foregoing terms, this general
release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act, as amended (the “ADEA”), Executive Order
11,141 (age discrimination), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1866 and 1871, 41 U.S.C. §1981
(discrimination), 29 U.S.C. §206(d)(1) (equal pay), Executive Order 11,246
(race, color, religion, sex and national origin discrimination), the National
Labor Relations Act, the Fair Labor Standards Act, the Americans with
Disabilities Act of 1990, the Family Medical Leave Act, the Immigration Reform
and Control Act, the Vietnam Era Veterans Readjustment Assistance Act, §§503-504
of the Rehabilitation Act of 1973 (handicap rehabilitation), Employee Retirement
Income Security Act of 1974, as amended, the Illinois Human Rights Act, the
Illinois Wage Payment and Collection Act, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule.  This
general release shall not waive or release any rights or claims that you may
have which arise after the date of this general release and shall not waive
post-termination health-continuation insurance benefits required by state or
Federal law.
 
(b)           You intend this Letter Agreement to be binding on your successors,
and you specifically agree not to file or continue any claim in respect of
matters covered by Paragraph 3(a), above.  You further agree never to institute
any suit, complaint, proceeding, grievance or action of any kind at law, in
equity, or otherwise in any court of the United States or in any state, or in
any administrative agency of the United States or any state, county or
municipality, or before any other tribunal, public or private, against Company
arising from or relating to your employment with or your termination of
employment from Company and/or any
 
 

--------------------------------------------------------------------------------

Dennis L. Chandler
September 29, 2008
Page 4
 
other occurrences to the date of this Letter Agreement, other than a claim
challenging the validity of the general release made herein under the ADEA or
respecting any matters not covered by this Letter Agreement.
 
(c)           You are further waiving your right to receive money or other
relief in any action instituted by you or on your behalf by any person, entity
or governmental agency in respect of matters covered by this Letter
Agreement.  Nothing in this Letter Agreement shall limit the rights of any
governmental agency or your right of access to, cooperation or participation
with any governmental agency, including without limitation, the United States
Equal Employment Opportunity Commission.  You further agree to waive your rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which you do not know or suspect to
exist in your favor at the time of executing this Letter Agreement, which if
known to you must have materially affected your settlement with Company.
 
(d)           You agree that you shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agree that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.
 
(e)           In further consideration of the promises made by Company in this
Letter Agreement, you specifically waive and release the Company from all claims
you may have as of the date of this Letter Agreement, whether known or unknown,
arising under the ADEA.  You further agree that:
 
(i)           Your waiver of rights under this Letter Agreement and the general
release made herein is knowing and voluntary and in compliance with the Older
Workers Benefit Protection Act of 1990 (“OWBPA”);
 
(ii)           You understand the terms of this Letter Agreement and the general
release made herein;
 
(iii)           The consideration offered by Company in this Letter
Agreement, under the Severance Plan and the additional Restricted Stock Unit
vesting in exchange for the general release made herein represents consideration
over and above that to which you would otherwise be entitled, and that the
consideration would not have been provided had you not agreed to sign this
Letter Agreement and did not provide the general release made herein;
 
(iv)           Company is hereby advising you in writing to consult with an
attorney prior to executing this Letter Agreement;
 
(v)           Company is giving you a period of twenty-one (21) days within
which to consider this Letter Agreement;
 
(vi)           Following your execution of this Letter Agreement, you have seven
(7) days in which to revoke this Letter Agreement by written notice.  An
attempted
 
 

--------------------------------------------------------------------------------

Dennis L. Chandler
September 29, 2008
Page 5
 
revocation not actually received by Company prior to the revocation deadline
will not be effective; and
 
 
4.
ACCO’s Release of Claims.

 
ACCO, on behalf of itself and its affiliates, does herein unconditionally
release, waive, and fully discharge you and your heirs, executors,
administrators, successors, representatives and assigns from any and all legal
claims, liabilities, suits, causes of action, damages, costs, attorneys’ fees,
interest, injuries, expenses, debts, or demands of any nature whatsoever, known
or unknown, liquidated or unliquidated, absolute or contingent, at law or in
equity, which were or could have been filed with any Federal, state, or local
court, agency, arbitrator or any other entity, based directly or indirectly on
your employment with and separation from ACCO.  Such release does not include
claims for violation of any law, including any securities law or willful
misconduct (ACCO acknowledges that it is not aware of any such conduct as of the
date of execution of this Agreement).
 
 
5.
Mutual Non-disparagement.

 
You agree that you will not make, directly or indirectly, any false or
disparaging, negative, unflattering, or accusatory remarks or references,
whether oral or in writing, regarding ACCO, its affiliates, officers, directors
or employees, in any dealings with third parties, including ACCO’s or its
affiliates’ customers, potential customers, contractors, employees, lenders and
analysts.  Likewise, ACCO agrees that it will not through any senior leadership
executive or authorized ACCO employee representative make, directly or
indirectly, any false or disparaging, negative, unflattering, or accusatory
remarks or references, whether oral or in writing, regarding you in any dealings
with third parties, including employers, prospective employers, customers,
potential customers, contractors, employees, lenders and analysts.  This
paragraph does not preclude any testimony subpoenaed or given under oath by
either you or an ACCO representative.
 
 
6.
Indemnification; D&O Coverage.

 
You will be indemnified to the extent provided by ACCO’s By-laws and other
corporate documents in effect as of your Termination Date or, if greater, under
applicable law, as well as to the extent provided pursuant to applicable
director and officer insurance policies of ACCO as are in effect from time to
time.
 
 
7.
Miscellaneous.

 
(a)           This Letter Agreement, and all payments and benefits otherwise
payable under the Severance Plan and the Restricted Stock Unit vesting, shall be
void and of no force and effect if you choose to so revoke, and if you choose
not to so revoke this Letter Agreement shall then become effective and
enforceable.
 
(b)           This Letter Agreement and the general release made herein does not
waive rights or claims that may arise under the ADEA after the date you sign
this Letter Agreement.
 
 

--------------------------------------------------------------------------------

Dennis L. Chandler
September 29, 2008
Page 6
 
To the extent barred by the OWBPA, the covenant not to sue contained in
Paragraph 3(a) does not apply to claims under the ADEA that challenge the
validity of this Letter Agreement and the general release made herein.
 
(c)           This General Release may not be returned until your Termination
Date and must be returned no later than October 10, 2008.
 
(d)           To revoke this Letter Agreement, you must send a written statement
of revocation to:
 
ACCO Brands Corporation
300 Tower Parkway
Lincolnshire, IL  60069
Attn:  General Counsel
 
The revocation must be received no later than 5:00 p.m. on the seventh day
following your execution of this Letter Agreement.  If you do not revoke, the
eighth day following your acceptance will be the “effective date” of this Letter
Agreement.
 
(e)           You agree that you will execute and deliver a Power of Attorney to
be provided to you by the Company allowing named representatives of the Company
to effect your resignation or removal as an officer and/or director of any
subsidiary or other entity affiliated with the Company.
 
(f)           This Letter Agreement shall be governed by the internal laws (and
not the choice of laws) of the State of Illinois, except for the application of
pre-emptive Federal law.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 


 
Date:
September 29, 2008
 
ACCO BRANDS CORPORATION
 
 
By:
 
/s/David L. Kaput
 
 
Name:
 
David L. Kaput
 
 
Its:
 
Senior Vice President
   
Accepted and agreed to:
 
/s/Dennis L. Chandler
 
Dennis L. Chandler
 
 
Date:
 
September 30, 2008


 
 
 
 